Name: Commission Regulation (EC) No 1646/96 of 30 July 1996 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice
 Type: Regulation
 Subject Matter: plant product;  beverages and sugar;  marketing;  consumption
 Date Published: nan

 17. 8 . 96 EN Official Journal of the European Communities No L 207/5 COMMISSION REGULATION (EC) No 1646/96 of 30 July 1996 amending Regulation (EEC) No 3461/85 on the organization of campaigns to promote the consumption of grape juice Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 822/87 of 16 March 1987 on the common organization of the market in wine ('), as last amended by Regulation (EC) No 1592/96 (2), and in particular Article 46 (4) thereof, Whereas Commission Regulation (EEC) No 3461 /85 (3), as last amended by Regulation (EC) No 1421 /96 (4), lays down rules for the organization of campaigns to promote the consumption of grape juice ; Whereas Article 1 of Regulation (EEC) No 3461 /85 provides that the campaigns to promote the consumption of grape juice may be implemented only up to the 1995/96 wine year; whereas it is therefore necessary to amend it, given that Article 46 (4) of Regulation (EEC) No 822/87 extends the implementation of such campaigns up to the 1996/97 wine year; HAS ADOPTED THIS REGULATION: Article 1 Article 1 ( 1 ) of Regulation (EEC) No 3461 /85 is replaced by the following: In Article 1 ( 1 ), ' 1995/96' is replaced by ' 1996/97'. Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 July 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 84, 27 . 3 . 1987, p . 1 . (2) OJ No L 206, 16. 8 . 1996, p . 31 . (3) OJ No L 332, 10 . 12 . 1985, p. 22 . ( «) OJ No L 182, 23 . 7 . 1996, p . 14 .